UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4130



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MARIE JOSEE ASMATH, a/k/a Maria Joseph, a/k/a
Marie J. Pierre, a/k/a Marie Pierre,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Sol Blatt, Jr., Senior District Judge.
(CR-01-759)


Submitted:   August 6, 2003                 Decided:   August 20, 2003


Before WIDENER, WILKINSON, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David P. McCann, Charleston, South Carolina, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, Robert H. Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Marie Josee Asmath appeals the sentence imposed after she

pleaded guilty, pursuant to a plea agreement, to one count of

conspiracy to possess with intent to distribute and to distribute

fifty grams or more of cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), 846 (2000).         The district court concluded

that   Asmath   had   previously     been   convicted   of    two   crimes   of

violence, and therefore qualified for an enhanced sentence as a

Career   Offender     under   the   Sentencing   Guidelines.         See   U.S.

Sentencing Guidelines Manual (“USSG”) § 4B1.1 (2001).               On appeal,

Asmath contends that the evidence at sentencing was insufficient to

establish that she was in fact the person who was convicted of the

predicate crimes.

       We review a district court’s resolution of factual questions

at sentencing under the clearly erroneous standard.            United States

v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989).             A defendant is a

career offender if she was at least eighteen years old when the

instant offense was committed, the instant offense is a felony and

is either a crime of violence or a drug offense, and she has at

least two prior felony convictions for crimes of violence or drug

offenses.   See USSG § 4B1.1.       Asmath does not dispute the first two

requirements, nor does she contest that the convictions in question

were felony convictions for crimes of violence. She argues that her

identity as the person who was convicted of those crimes was not


                                       2
sufficiently established to qualify her for an enhanced sentence.

Our review of the record convinces us that the district court did

not   err   in   concluding   that   Asmath’s   identity   was   adequately

established and that she was a career offender.

      Accordingly, we affirm Asmath’s conviction and sentence.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                   AFFIRMED




                                      3